           Case 3:20-cv-02829-VC Document 59 Filed 07/13/20 Page 1 of 7




IAN N. FEINBERG (SBN 88324)
ifeinberg@feinday.com
M. ELIZABETH DAY (SBN 177125)
eday@feinday.com
MARC BELLOLI (SBN 244290)
mbelloli@feinday.com
NICHOLAS MARTINI (SBN 237687)
nmartini@feinday.com
FEINBERG DAY KRAMER ALBERTI
LIM TONKOVICH & BELLOLI LLP
577 Airport Blvd., Suite 250
Burlingame, CA. 94010
Tel: 650.825.4300/Fax: 650 460-8443

Attorneys for Plaintiff BioCardia, Inc.

                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
BIOCARDIA, INC.                              CASE NO. 3:20-02829-VC
               Plaintiff.                    BIOCARDIA, INC.’S ANSWER TO
                                             NVISION MEDICAL
      v.                                     CORPORATION’S COUNTERCLAIMS
nVISION MEDICAL
CORPORATION, ARBORETUM
VENTURES IV, LP, ASTIA ANGEL
nVISION LLC, CATALYST
HEALTH VENTURES (PF), L.P.,
CATALYST HEALTH VENTURES
FOLLOW-ON FUND, L.P., CATALYST
HEALTH VENTURES III, L.P., CATALYST
HEALTH VENTURES, LP,
CHV INVESTMENTS, LLC, CHV
PARTNERS FUND III, L.P., CHV-E
PARTNERS III, L.P., DRAPER
ASSOCIATES INVESTMENTS, LLC,
DRAPER ASSOCIATES
RISKMASTER FUND II, LLC, DRAPER
ASSOCIATES RISKMASTERS FUND III,
LLC, EXCELESTAR VENTURES I,
LLC, EXXCLAIM CAPITAL PARTNERS I,
LP, FOGARTY INSTITUTE FOR
INNOVATION, GOLDEN SEEDS nVISION
MEDICAL, LLC, LIFE SCIENCES ANGEL
INVESTORS VIII, L.L.C., LMNVC, LLC,
AND SERAPH nVISION, LLC,

               Defendants.




                BIOCARDIA’S ANSWER TO NVISION’S COUNTERCLAIMS - 3:20-CV-02829-VC
            Case 3:20-cv-02829-VC Document 59 Filed 07/13/20 Page 2 of 7




       Plaintiff BioCardia, Inc. (“BioCardia”), by and through its counsel, hereby submits this
Answer to nVision Medical Corporation’s Counterclaims as follows:

                                     NATURE OF ACTION
       1.      BioCardia admits the allegations of paragraph 1.
       2.      BioCardia denies the allegations of paragraph 2.
       3.      BioCardia alleges that it lacks sufficient information or belief to answer the
allegations of the first sentence of paragraph 3, but alleges that at most Boston Scientific Scimed
is the legal owner of the ‘571 Family and the ‘120 Provisional Family as BioCardia is the
equitable owner of both Families. BioCardia denies the allegations of the second sentence of
paragraph 3 and alleges that while BioCardia’s business, research, and development are
primarily directed to cardiovascular disease, specifically therapeutic candidates and
biotherapeutic delivery systems for cardiovascular disease, they also have women’s health
applications as demonstrated by, among other things, BioCardia’s patents and patent
applications. In response to the third and fourth sentences of paragraph 3, BioCardia alleges that
its filings with the SEC speak for themselves. BioCardia denies the allegations of the fifth
sentence of paragraph 3 and alleges that while the inventions of the ’571 Family and the ’120
Provisional Family are primarily directed to women’s health, they also have cardiovascular
applications as demonstrated by, among other things, the patents and applications in the ’571
Family and the ’120 Provisional Family.
       4.      BioCardia denies the allegations of paragraph 4.
       5.      BioCardia denies the allegations of paragraph 5.
       6.      BioCardia denies the allegations of the first sentence of paragraph 6. BioCardia
admits that Andrew MacKenzie heard Ms. Sarna speak about nVision in June 2013 and sent the
email as quoted. BioCardia admits that it first raised the issues in dispute in a letter dated April
9, 2019 and that it did not file a complaint against nVision until April 30, 2020. BioCardia
alleges that it asserted substantially the same claims as those it asserts against nVision on
October 31, 2019 by counterclaim in the case filed by Boston Scientific Corporation, a Delaware


                                                  1
                 BioCARDIA’s ANSWER TO NVISION’S COUNTERCLAIMS - 3:20-CV-02829-VC
             Case 3:20-cv-02829-VC Document 59 Filed 07/13/20 Page 3 of 7




Corporation, Boston Scientific Scimed, Inc., a Minnesota Corporation, and Fortis Advisors LLC,
as Securityholder Representative for the Former Securityholders of n Vision Medical

Corporation, a Delaware Corporation. Except as thus admitted and alleged, BioCardia denies the
allegations of paragraph 6.
                                              PARTIES
        7.      BioCardia admits the allegations of paragraph 7.
        8.      BioCardia denies the allegations of paragraph 8.
                                  JURISDICTION AND VENUE
        9.      BioCardia admits that a portion of this action arises under the Federal Declaratory
Judgment Act, 28 U.S.C. §§ 2201, 2202, the patent laws of the United States, 35 U.S.C. §§ 101,
et seq., and the Defend Trade Secrets Act, 18 U.S.C. §§ 1836, et seq. This action also arises out
of the California Uniform Trade Secrets Act, California Civil Code §§ 3426, et seq. and
California state law relating to the imposition of a constructive trust based on unjust enrichment.
        10.     BioCardia neither admits nor denies the allegations of paragraph 10 as they state a
legal conclusion.
        11.     BioCardia admits that its principal place of business is in this District and alleges
that the activities by all parties giving rise to this action occurred in this District. Except as thus
expressly admitted and alleged, BioCardia neither admits nor denies the allegations of paragraph
11 as they state a legal conclusion.
        12.     BioCardia neither admits nor denies the allegations of paragraph 12 as they state a
legal conclusion.
        13.     BioCardia lacks sufficient information to either admit or deny the allegations of
paragraph 13 and on that basis denies the allegations of paragraph 13.
                                   FACTUAL BACKGROUND
        nVision




                                                    -2-
                    BIOCARDIA’S ANSWER TO NVISION’S COUNTERCLAIMS - 3:20-CV-02829-VC
          Case 3:20-cv-02829-VC Document 59 Filed 07/13/20 Page 4 of 7




       14.     BioCardia admits that Ms. Sarna began working at BioCardia in 2008. Except as
thus expressly admitted, BioCardia lacks sufficient information to either admit or deny the

allegations of paragraph 14 and on that basis denies the allegations of paragraph 14.
       15.     BioCardia admits the allegations of the first two sentences of paragraph 15.
Except as thus expressly alleged, BioCardia denies the allegations of paragraph 15.
       16.     BioCardia denies the allegations of paragraph 16.
       17.     BioCardia denies the allegations of paragraph 17.
       18.     BioCardia denies the allegations of the second and last sentences of paragraph 18.
Except as thus expressly denied, BioCardia admits the allegations of paragraph 18.
       19.     BioCardia denies the allegations of the last sentence of paragraph 19. Except as
thus expressly denied, BioCardia admits the allegations of paragraph 19.
       20.     BioCardia denies the allegations of paragraph 20.
       21.     BioCardia admits that Ms. Sarna left BioCardia on January 4, 2012. Except as
thus expressly admitted, BioCardia alleges that it lacks sufficient information or belief to answer
the allegations of paragraph 21 and on that basis denies them.
       22.     BioCardia admits that Andrew MacKenzie sent Ms. Sarna an email as quoted in
the final sentence of paragraph 22. Except as thus expressly admitted, BioCardia denies the
allegations of paragraph 22.
       23.     BioCardia denies the allegations of paragraph 23.
       24.     BioCardia alleges that it lacks sufficient information or belief to answer the
allegations of paragraph 24 and on that basis denies them.
       25.     BioCardia alleges that it lacks sufficient information or belief to answer the
allegations of paragraph 25 and on that basis denies them.
       26.     BioCardia alleges that it lacks sufficient information or belief to answer the
allegations of paragraph 26 and on that basis denies them.
       27.     BioCardia alleges that it lacks sufficient information or belief to answer the
allegations of paragraph 27 and on that basis denies them.

                                                 -3-
                 BIOCARDIA’S ANSWER TO NVISION’S COUNTERCLAIMS - 3:20-CV-02829-VC
          Case 3:20-cv-02829-VC Document 59 Filed 07/13/20 Page 5 of 7




       28.     BioCardia alleges that it lacks sufficient information or belief to answer the
allegations of paragraph 28 and on that basis denies them.

       29.     BioCardia alleges that it lacks sufficient information or belief to answer the
allegations of paragraph 29 and on that basis denies them.
       30.     BioCardia alleges that it lacks sufficient information or belief to answer the
allegations of paragraph 30 and on that basis denies them.
       The Dispute
       31.     BioCardia admits that Andrew MacKenzie sent Ms. Sarna an email as quoted in
the final sentence of paragraph 31. BioCardia alleges that prior to 2019 it neither knew nor had
any reason to know of Ms. Sarna’s wrongful acts and thus had no reason to raise any issue with
nVision’s business or patents or otherwise to suggest that any of nVision’s patents or patent
applications were based on technology belonging to BioCardia. Except as thus expressly
admitted and alleged, BioCardia denies the allegations of paragraph 31.
       32.     BioCardia admits the allegations of paragraph 32.
       33.     BioCardia denies the allegations of paragraph 32.
                                                COUNT I
                (DECLARATORY JUDGMENT OF NO UNJUST ENRICHMENT)
       34.     BioCardia incorporates its response to all preceding paragraphs.
       35.     BioCardia alleges that its allegations speak for themselves. Except as thus
expressly admitted, BioCardia denies the allegations of paragraph 35.
       36.     BioCardia denies the allegations of paragraph 36.
       37.     BioCardia admits that Andrew MacKenzie sent Ms. Sarna an email as quoted in
the final sentence of paragraph 37. Except as thus expressly admitted, BioCardia denies the
allegations of paragraph 37.
       38.     BioCardia alleges that it lacks sufficient information or belief to answer the
allegations of paragraph 38 and on that basis denies them. BioCardia further neither admits nor
denies the allegations of paragraph 38 because they state a legal conclusion.

                                                 -4-
                 BIOCARDIA’S ANSWER TO NVISION’S COUNTERCLAIMS - 3:20-CV-02829-VC
          Case 3:20-cv-02829-VC Document 59 Filed 07/13/20 Page 6 of 7




       39.     BioCardia alleges that it lacks sufficient information or belief to answer the
allegations of paragraph 39 and on that basis denies them. BioCardia further neither admits nor

denies the allegations of paragraph 39 because they state a legal conclusion.
       40.     BioCardia neither admits nor denies the allegations of paragraph 40 because they
state a legal conclusion.
       41.     BioCardia denies the allegations of paragraph 41.
                                           COUNT II
   (DECLARATORY JUDGMENT OF NO TRADE SECRET MISAPPROPRIATION
                                BY NVISION UNDER CUTSA)
       42.     BioCardia incorporates its response to all preceding paragraphs.
       43.     BioCardia alleges that its allegations speak for themselves. Except as thus
expressly admitted, BioCardia denies the allegations of paragraph 43.
       44.     BioCardia alleges that its allegations speak for themselves. Except as thus
expressly admitted, BioCardia denies the allegations of paragraph 44.
       45.     BioCardia denies the allegations of paragraph 45.
       46.     BioCardia admits that Andrew MacKenzie sent Ms. Sarna an email as quoted in
the fourth sentence of paragraph 46. Except as thus expressly admitted, BioCardia denies the
allegations of paragraph 46.
       47.     BioCardia neither admits nor denies the allegations of paragraph 47 because they
state a legal conclusion.
       48.     BioCardia denies the allegations of paragraph 48.
                                           COUNT III
   (DECLARATORY JUDGMENT OF NO TRADE SECRET MISAPPROPRIATION
                            BY NVISION UNDER FEDERAL LAW)
       49.     BioCardia incorporates its response to all preceding paragraphs.
       50.     BioCardia neither admits nor denies the allegations of paragraph 50 because they
state a legal conclusion.

                                                 -5-
                  BIOCARDIA’S ANSWER TO NVISION’S COUNTERCLAIMS - 3:20-CV-02829-VC
          Case 3:20-cv-02829-VC Document 59 Filed 07/13/20 Page 7 of 7




        51.      BioCardia alleges that its allegations speak for themselves. Except as thus
expressly admitted, BioCardia denies the allegations of paragraph 51.

        52.      BioCardia alleges that its allegations speak for themselves. Except as thus
expressly admitted, BioCardia denies the allegations of paragraph 52.
        53.      BioCardia denies the allegations of paragraph 53.
        54.      BioCardia admits the allegations of the first two sentences of paragraph 54.
Except as thus expressly admits, BioCardia denies the allegations of paragraph 54.
        55.      BioCardia denies the allegations of paragraph 54.
        56.      BioCardia neither admits nor denies the allegations of paragraph 56 because they
state a legal conclusion.
        57.      BioCardia denies the allegations of paragraph 57.
                                       PRAYER FOR RELIEF
   1.         That nVision take nothing by reason of its counterclaims;
   2.         For costs of suit; and
   3.         For such other and further relief as the Court deems just and proper.


 Dated: July 13, 2020                       By /s/ Ian N. Feinberg
                                            Ian N. Feinberg
                                            FEINBERG DAY KRAMER ALBERTI LIM
                                            TONKOVICH & BELLOLI LLP
                                            Attorneys for Plaintiff BioCardia, Inc.




                                                   -6-
                    BIOCARDIA’S ANSWER TO NVISION’S COUNTERCLAIMS - 3:20-CV-02829-VC
